 



Exhibit 10-a
COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
OF ADC TELECOMMUNICATIONS, INC.
(2006 Restatement)
As Restated on May 23, 2006, But Effective January 1, 2005

1.   Purpose       The purpose of this Compensation Plan (the “Plan”) is to
enable Directors of ADC Telecommunications, Inc. (the “Company”) who are not
employees of the Company to elect to receive their fees as members of the Board
of Directors in a form most advantageous to them. The Plan permits such
Directors to elect to receive this compensation in one or more of the following
methods:

  (a)   In cash on a current basis;     (b)   In cash on a deferred basis (a
“Deferred Cash Election”); or     (c)   In Company stock on a deferred basis (a
“Deferred Stock Election”).

2.   Effective Date       This Plan was originally adopted on March 30, 1982.
The effective date of this restatement is January 1, 2005.   3.   Eligibility  
    All members of the Board of Directors who are not employees of the Company
(“Participants”) are eligible for the Plan.   4.   Compensation Covered by the
Plan       The compensation covered by the Plan which is eligible to be deferred
or exchanged is as follows (the “Eligible Fees”):

  (a)   For a Deferred Cash Election: the annual cash retainer, any
non-Executive Board or Committee Chair retainer, and all meeting attendance
fees;     (b)   For a Deferred Stock Election: The annual cash retainer and any
Board Committee Chair retainer.

    No other compensation or fees otherwise payable to a Director shall be
eligible for an election under this Plan.

 



--------------------------------------------------------------------------------



 



5.   Election to Defer       Elections to defer Eligible Fees must be made with
respect to each Plan Year. Each Participant may, in lieu of receiving current
covered compensation for any Plan Year, elect to defer Eligible Fees as follows
using the Deferral Election Form attached hereto as Exhibit A:

  (a)   All Eligible Fees;     (b)   Any designated percentage of his/her
Eligible Fees; or     (c)   Any designated dollar amount of his/her Eligible
Fees.

    To be effective for any Plan Year, a Deferral Election Form must be
submitted to the Company prior to the first day of the Plan Year. That portion
of Eligible Fees for which a valid Deferral Election Form has not been timely
received by the Company will be paid in cash in accordance with the Company’s
customary practice of paying such Eligible Fees. Once a Plan Year has commenced,
all Deferral Elections under this Plan for such Plan Year shall be irrevocable.
  6.   Plan Year       The Plan shall operate on a calendar year basis.   7.  
Deferred Cash Election       For Directors who make a Deferred Cash Election,
the Company will establish an account (a “Deferral Account”) and will credit to
the Deferral Account the amount of the Eligible Fees earned by him/her as of the
date such fees would normally be payable by the Company. In addition, the
Company shall accrue as of the last day of each month, interest on the balance
in such Deferral Account at the prime commercial rate (the “Prime Rate”) of
Wells Fargo Bank Minnesota, N.A., in effect for such month.

  (a)   Funding of the Deferral Account         The amounts credited to each
Participant’s Deferral Account shall not be held by the Company in a trust,
escrow or similar fiduciary capacity, and neither the Participant, nor any legal
representative, shall have any right against the Company with respect to any
portion of the Deferral Account except as a general unsecured creditor of the
Company.

-2-



--------------------------------------------------------------------------------



 



  (b)   Timing of Distributions         At the time a Participant’s initial
Deferred Cash Election is made, each Participant shall specify the time and
manner in which the balance in his/her Deferral Account shall be distributed.
The time and manner for distributions specified on a Participant’s initial
election form shall remain in effect for all successive elections until amended
in accordance with Section 7(d). Installment payments shall be deemed to be a
single payment for purposes of any election to further defer payments. If a
Participant does not specify an election for the timing and manner of a
distribution, the balance of a Participant’s Deferral Account shall be
distributed in a lump sum in accordance with option (i) below. The Participant
shall be entitled to receive, or to commence receiving, his/her deferred cash
compensation as soon as practicable after the following:

  (i)   His/her separation from service (as that term is defined under
Section 409A of the Code) with the Company;     (ii)   The January 1 following
his/her separation from service with the Company; or     (iii)   On a date set
by him/her.

  (c)   Manner of Distribution         Each Participant shall be entitled to
receive the balance in his/her Deferral Account in any one of the following
manners:

  (i)   In a lump sum;     (ii)   In approximately equal quarterly installments
over a period of years stipulated by him/her; or     (iii)   In approximately
equal quarterly installments of a value stipulated by him/her until the Deferral
Account is exhausted.

  (d)   Amendments to Timing or Form of Distribution         A Participant may
rescind the initial designation of the timing and manner of distribution made
pursuant to Section 7(b) by making a new designation on the Distribution
Amendment Form attached hereto as Exhibit B. A Distribution Amendment Form is
not effective for 12 months after it is filed and a new distribution election
must delay payment at least 5 years from the date payment would otherwise have
been made. If the initial distribution election was made for a specified time
(e.g., attainment of age 65), the new election must be made at least 12 months
before the date of the first scheduled payment. (By way of example, a
Participant who originally elected to receive installment payments beginning on
the date the Participant attains age 65, and later decides he/she wants to
receive a lump sum must submit a Distribution Amendment Form at least 12 months
before the date selected for distribution (the Participant’s 65th birthday). The
lump sum payment must be made at least 5 years after the date originally
selected for distribution.) Once distributions have commenced pursuant to a
valid distribution election, no further amendments to the manner of such
distribution may be made.

-3-



--------------------------------------------------------------------------------



 



8.   Deferred Stock Election

  (a)   Exchange Election         Eligible Participants may elect to exchange
part or all of their Eligible Fees for a Plan Year for the Company’s commitment
to issue to such Participants a fixed number of shares of common stock of the
Company at a future date. No actual shares of common stock shall be issued until
the distribution date described in Section 8(c) hereof. The Company’s commitment
to issue shares shall be referred to as “Phantom Shares.” The Phantom Shares
shall not be considered issued and outstanding shares for purposes of
shareholder voting rights, but shall be treated the same as outstanding shares
for purposes of dividends and other distributions.         The number of shares
which the Company shall be obligated to issue as a result of a Deferred Stock
Election will equal the dollar amount of the Eligible Fee elected to be deferred
divided by the closing price of ADC common stock on first business day of the
Plan Year for which the election is effective, rounded to the nearest whole
number of shares. An example of this calculation is attached hereto as
Exhibit B.     (b)   Terms and Vesting of Phantom Shares         The Phantom
Shares shall be subject to forfeiture if the Participant ceases to serve as a
Director at any time during the Plan Year for which such Phantom Shares were
issued. All Phantom Shares issued under and subject to the terms of this Plan
will be issued under the Company’s Global Stock Incentive Plan and/or its
successor plans and shall be deemed to be “restricted stock units” for purposes
of such Plan.     (c)   Distribution of Phantom Shares         Provided that the
Phantom Shares have not been forfeited, the actual shares of the Company’s
common stock represented by the Phantom Shares will be distributed as soon as
administratively feasible following the Participant’s separation from service
with the Company.

9.   General Provisions

  (a)   Distribution in Event of Death         In the event of death,
distribution of the Deferral Account or actual shares of common stock
represented by Phantom Shares will be made to the Beneficiary named by the
Participant or to that person who would have a right to receive such
distribution by will or by the applicable laws of descent and distribution.

-4-



--------------------------------------------------------------------------------



 



  (b)   Distribution in Event of Change in Control         Notwithstanding any
other provision of this Plan, in the event of a Change in Control (as defined in
Appendix I), each Participant who separates from service with the Company for
any reason (other than for Cause) during the two (2) year period following such
Change in Control shall receive within ten (10) business days after the date of
separation the following:

  (i)   If a Participant has a balance in the Deferral Account, a lump sum
payment of the entire balance contained in his/her Deferral Account, together
with interest at the Prime Rate, on the average daily balance in such Deferral
Account for the period since the last interest accrual pursuant to Section 7
through the date of such Participant’s separation from service; and     (ii)  
If a Deferred Stock Election is in effect, a distribution of the number of
shares represented by the Phantom Shares issued pursuant to such election,
including any Phantom Shares that have not yet vested pursuant to Section 8(b)
hereof.

      Notwithstanding paragraph (i) above, with respect to any Participant who
separated from service before the date of a Change in Control, the balance of
the Participant’s Deferral Account shall be paid at the time and in the manner
as elected by the Participant under Section 7 hereof (and shall not be commuted
to a lump sum or otherwise accelerated by the Change in Control). For purposes
of this Section 10(b), a “Change in Control” and “Cause” shall have the meanings
given in the attached Appendix I.     (c)   Distribution to Key Employees      
  Notwithstanding any other provision in this Plan, in the event that a
Participant in this Plan is determined to be a “key employee” (as that term is
defined under Section 409A of the Code), any distribution to the Participant on
account of the Participant’s separation from service shall be delayed as
necessary to comply with the requirements of Section 409A of the Code.     (d)  
Administration of the Plan         The Plan shall be administered by the Board
of Directors or Compensation Committee of the Board of Directors.

-5-



--------------------------------------------------------------------------------



 



  (e)   Amendment or Termination         This Plan may be amended or terminated
at any time by the Board of Directors or the Compensation Committee of the Board
of Directors.     (f)   Cautionary Statement         Participants should be
aware that their participation in the Plan involves the following risks, among
others:

  (i)   Balances in the Deferral Account represented unfunded, unsecured general
obligations of the Company. If the Company is unable to pay its debts as they
become due, Participants may not be able to collect the balances in their
Deferral Accounts.     (ii)   The value of the Phantom Shares issued pursuant to
the Plan will depend on the value of ADC common stock. An investment in ADC
common stock involves risk. Participants are encouraged to review ADC’s filings
with the U.S. Securities and Exchange Commission for a description of some of
the risk factors associated with an investment in ADC’s common stock.     (iii)
  Except as otherwise provided in the Plan, the Phantom Shares issued pursuant
to the Plan are subject to forfeiture if a Participant does not maintain service
as a Director through the end of the Plan Year of such issuance.

-6-



--------------------------------------------------------------------------------



 



APPENDIX I
CHANGE IN CONTROL DEFINITION
For purposes of Plan Section 10(b), the following special definitions shall
apply:

1.   “Acquiring Person” shall mean any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) who or which, together with all
Affiliates and Associates of such person, is the “beneficial owner” (as defined
in Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of
securities of ADC Telecommunications, Inc. representing 20% or more of the
combined voting power of the then outstanding securities of ADC
Telecommunications, Inc., but shall not include ADC Telecommunications, Inc.,
any subsidiary of ADC Telecommunications, Inc. or any employee benefit plan of
ADC Telecommunications, Inc. or of any subsidiary of ADC Telecommunications,
Inc. or any entity holding shares of common stock of ADC Telecommunications,
Inc. organized, appointed or established for, or pursuant to the terms of, any
such plan.   2   “Affiliate” and “Associate” shall have the respective meanings
ascribed to such terms in Rule 12b-2 promulgated under the Exchange Act.   3.  
“Cause” shall mean willful and continued failure by the employee to perform his
duties or gross and willful misconduct including, but not limited to, wrongful
appropriation of funds or the commission of a gross misdemeanor or felony.   4.
  “Change in Control” shall mean:

  (a)   a change in control of ADC Telecommunications, Inc. of a nature that
would be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), whether or not ADC Telecommunications, Inc. is then
subject to such reporting requirement;     (b)   the public announcement (which,
for purposes of this definition, shall include, without limitation, a report
filed pursuant to Section 13(d) of the Exchange Act) by ADC Telecommunications,
Inc. or any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) that such person has become the “beneficial owner” (as defined in
Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of
securities of ADC Telecommunications, Inc. representing 20% or more of the
combined voting power of ADC Telecommunications, Inc.’s then outstanding
securities, determined in accordance with Rule 13d-3, excluding, however, any
securities acquired directly from ADC Telecommunications, Inc. (other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from ADC
Telecommunications, Inc.); provided, however, that for purposes of this clause
the term “person” shall not include ADC Telecommunications, Inc., any subsidiary
of ADC Telecommunications, Inc. or any employee benefit plan of ADC
Telecommunications, Inc. or of any subsidiary of ADC Telecommunications, Inc. or
any entity holding shares of common stock of ADC Telecommunications, Inc.
organized, appointed or established for, or pursuant to the terms of, any such
plan;

I-1



--------------------------------------------------------------------------------



 



  (c)   the Continuing Directors cease to constitute a majority of ADC
Telecommunications, Inc.’s Board of Directors;     (d)   consummation of a
reorganization, merger or consolidation of, or a sale or other disposition of
all or substantially all of the assets of, ADC Telecommunications, Inc. (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the persons who were the beneficial
owners of ADC Telecommunications, Inc.’s outstanding voting securities
immediately prior to such Business Combination beneficially own voting
securities of the corporation resulting from such Business Combination having
more than 50% of the combined voting power of the outstanding voting securities
of such resulting corporation and (B) at least a majority of the members of the
Board of Directors of the corporation resulting from such Business Combination
were Continuing Directors at the time of the action of the Board of Directors of
ADC Telecommunications, Inc. approving such Business Combination; or     (e)  
approval by the shareholders of ADC Telecommunications, Inc. of a complete
liquidation or dissolution of ADC Telecommunications, Inc.

5.   “Continuing Director” shall mean any person who is a member of the Board of
Directors of ADC Telecommunications, Inc., while such person is a member of the
Board of Directors, who is not an Acquiring Person or an Affiliate or Associate
of an Acquiring Person, or a representative of an Acquiring Person or of any
such Affiliate or Associate, and who (A) was a member of the Board of Directors
on September 26, 1989, or (B) subsequently becomes a member of the Board of
Directors, if such person’s initial nomination for election or initial election
to the Board of Directors is recommended or approved by a majority of the
Continuing Directors.

I-2



--------------------------------------------------------------------------------



 



EXHIBIT A
DEFERRAL ELECTION FORM FOR 2007
I, the undersigned, a Director of ADC Telecommunications, Inc., am making the
following elections for the deferral of any Eligible Fees I may receive, as
described in the Compensation Plan for Non-Employee Directors of ADC
Telecommunications, Inc. (2006 Restatement), as amended (Plan).
I elect to defer the Eligible Fees for the Plan Year commencing January 1, 2006
(specify dollar amount or percent of Eligible Fees)

              Deferred Cash   Deferred Stock     Election   Election
Annual Retainer
       
 
       
Chair Retainer (Board
or Committee)
       
 
       
Meeting Attendance Fees
      N/A

If you are making either an initial or a subsequent Deferred Cash Election,
please specify the timing and manner for distribution of your Deferred Account.
This election will apply to all amounts in your Deferred Account, including
deferrals for later Plan Years unless you submit a Distribution Amendment Form,
and such amendment becomes effective in accordance with its terms and the terms
of the Plan.
     I elect to begin receiving deferred cash compensation on:
           ___ Specified Date                                        
                                                                   
           ___ Separation from Service Date.
           ___ January of the Calendar Year Immediately Following the Year of
Separation from Service.
     I elect to receive deferred cash compensation in the following manner:
           ___ Lump Sum
           ___ Equal Quarterly Installments for ___ number of years.
           ___ Equal Quarterly Installments of ___ dollars.

 



--------------------------------------------------------------------------------



 



I understand that any election I make to defer Eligible Fees will be covered by
the terms of the Compensation Plan for Non-Employee Directors of ADC
Telecommunications, Inc. (2006 Restatement), a copy of which I acknowledge
receiving.

                     
Date
          By        
 
 
 
         
 
   
 
                                                  (Print Name)    

 



--------------------------------------------------------------------------------



 



EXHIBIT B
DISTRIBUTION AMENDMENT FORM
I, the undersigned, a Director of ADC Telecommunications, Inc., hereby amend the
distribution plan for the balance in my Deferred Account maintained pursuant to
the Compensation Plan for Non-Employee Directors of ADC Telecommunications, Inc.
(2006 Restatement), as amended, as follows:
     I elect to begin receiving deferred cash compensation on:
           ___ Specified Date                                                
                                     
           ___ Separation from Service Date.
           ___ January of the Calendar Year Immediately Following the Year of
Separation from Service.
     I elect to receive deferred cash compensation in the following manner:
           ___ Lump Sum.
           ___ Equal Quarterly Installments for ___ number of years.
          ___ Equal Quarterly Installments of ___ dollars.
I understand that this amendment is only effective for distributions to be made
or commence at least 12 months after the date of this Distribution Amendment,
and such new distribution must be made or commence at least 5 years after the
date of the originally scheduled payment.

                     
Date
          By        
 
 
 
         
 
   
 
                                                  (Print Name)    

 



--------------------------------------------------------------------------------



 



EXHIBIT C
DEFERRED STOCK EXAMPLE – PHANTOM SHARES

      Assumptions    
Deferred Stock Election:
  50% of Eligible Fees
 
   
Annual Cash Retainer Fee:
  $25,000
 
   
FMV of stock on first business day of Plan Year:
  $25.00
 
   
Effective Date of Grant:
  First business day of Plan Year

Exchange Calculation (Number of Phantom Shares awarded)
Fee x Exchange Election %                 =
FMV per share on Effective Date
$25,000 x 50%      =
     $25.00
$12,500      = 500 Phantom Shares
$25.00

 



--------------------------------------------------------------------------------



 



EXHIBIT D
BENEFICIARY ELECTION FORM
COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS OF
ADC TELECOMMUNICATIONS, INC.

          I.      DIRECTOR INFORMATION    
 
       
Last Name
  First   MI (if applicable)
 
        Mailing Address (If you have an address change, contact your Human
Resources Department)
 
       
City
  Province (if applicable) Country   Postal Code
 
        II.      BENEFICIARY DESIGNATION       In accordance with the provisions
of the Plan, I hereby designate any and all deferral amounts payable under the
Plan by reason of my death to the following beneficiary(ies). Further, I
understand that should my primary beneficiary(ies) precede me in death, my
contingent beneficiary(ies) will become the primary beneficiary(ies) of my Plan
account and any accumulated contributions. I understand that this beneficiary
designation revokes any previous designation(s). I understand that in the event
any persons designated below survive me, any and all death benefits payable will
be distributed in accordance with the provisions of the Plan. I also reserve the
right to change this designation at any time by completing a new Beneficiary
Election Form.

PRIMARY BENEFICIARY(IES)

                  Relationship       Percent of Benefit Name   (Date of Birth)  
Address & Phone Number   (Total = 100%)
 
           

CONTINGENT BENEFICIARY(IES)

                  Relationship (Date       Percent of Benefit Name   of Birth)  
Address & Phone Number   (Total = 100%)
 
           
III.      SIGNATURE
             
Signature
      Date    

 